Exhibit 10.1

Confidential Materials omitted and filed separately with the

Securities and Exchange Commission. Asterisks denote omissions.

EXCLUSIVE LICENSE AGREEMENT

BETWEEN

CHILDREN’S MEDICAL CENTER CORPORATION

AND

InVivo Therapeutics Corporation

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

Articles    Page  

I.                        Definitions

  

II.                       Grant

  

III.                    Due Diligence

  

IV.                    Royalties and Other Payments

  

V.                      Reports and Records

  

VI.                    Patent Prosecution

  

VII.                  Infringement

  

VIII.                 Uniform Indemnification and Insurance Provisions

  

IX.                    Compliance with Laws; Export Controls

  

X.                      Non-Use of Names

  

XI.                     Assignment

  

 

2



--------------------------------------------------------------------------------

XII.                  Dispute Resolution and Arbitration

  

XIII.                 Term and Termination

  

XIV.                 Payments, Notices and Other Communications

  

XV.                  General Provisions

  

 

3



--------------------------------------------------------------------------------

EXCLUSIVE LICENSE AGREEMENT

This Exclusive License Agreement (the “Agreement”) is made and entered into as
of July 2, 2007 (the “Effective Date”) by and between CHILDREN’S MEDICAL CENTER
CORPORATION, a charitable corporation duly organized and existing under the laws
of the Commonwealth of Massachusetts and having its principal office at 300
Longwood Avenue, Boston, Massachusetts, 02115, U.S.A. (hereinafter referred to
as “CMCC”), and InVivo Therapeutics Corporation, a business corporation
organized and existing under the laws of the State of Delaware and having its
principal office at 7 Fort Washington Place, Cambridge, MA (hereinafter referred
to as “Licensee”).

WHEREAS, CMCC and the Massachusetts Institute of Technology (hereinafter
referred to as “MIT”) are the co-owners of certain Patent Rights (as that term
shall be defined hereafter) and have the right to grant exclusive licenses under
the Patent Rights;

WHEREAS, CMCC and MIT have entered into an Inter-Institutional Agreement dated
June 1, 2006, under which MIT has authorized CMCC to assume the responsibility
for the preparation, filing, prosecution, maintenance and defense of the Patent
Rights and has appointed CMCC as its sole agent for the licensing of MIT’s
interests in the Patent Rights, subject, only to a royalty-free, nonexclusive
license granted to the United States Government for those inventions and ensuing
patents developed with U.S. Government funding, and certain laws and regulations
relating to Federally- funded projects and institutions, if applicable;

WHEREAS, in furtherance of its charitable and research missions and those laws
and regulations, CMCC and MIT (hereinafter referred to as “Institutions”) desire
to have the Patent Rights utilized to promote the public interest and to further
that goal are willing to grant an exclusive license to Licensee on the terms and
conditions described herein;

WHEREAS, Licensee plans to engage in the commercial development, production,
manufacture, marketing and sale of Licensed Products (as that term shall be
defined hereafter) as described in this Agreement; and WHEREAS, Licensee desires
to obtain an exclusive license, within a designated territory and for a
prescribed field of use, relating to certain licensed products and processes
within the scope of the Patent Rights, subject to the terms and conditions of
this Agreement.

 

4



--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of the promises and the mutual covenants
contained herein, the parties hereto agree as follows:

ARTICLE I. DEFINITIONS

For the purpose of this Agreement, the following words and phrases shall have
the meanings set forth below:

 

  A. “Affiliate” shall mean any company or other legal entity actually
controlling, controlled by or under common control with Licensee. For purposes
of the definition of “Affiliate” the term “control” shall mean: (i) in the case
of a corporate entity, the ability to effect the election of directors, or in
the case of a for-profit entity direct or indirect ownership of at least a
majority of the stock or participating shares entitled to vote for the election
of directors of that entity, in any case coupled with active managerial
involvement and accountability for directing the business and affairs of that
entity; (ii) in the case of a partnership, the power customarily held by a
managing partner to direct the management and policies of such partnership,
provided that such power is actively exercised; or (iii) in the case of a joint
venture, whether in corporate, partnership or other legal form, a prevailing
joint economic interest coupled with a managerial role entailing active
direction, control and accountability with respect to the business and affairs
of the entity.

 

  B. “Combination Product(s) or Process(es)” shall mean a product or process
that includes a Licensed Product sold in combination with another component(s)
whose manufacture, use or sale by an unlicensed party would not constitute an
infringement of the Patent Rights licensed in this Agreement.

 

  C.

“Confidential Information” shall mean with respect to a party (the “Receiving
Party”), all information which is disclosed by the other party (the “Disclosing
Party”) to the Receiving Party hereunder or to any of its employees,
consultants, Affiliates, licensees or sublicensees, except to the extent that
the Receiving Party can demonstrate by written record or other suitable physical
evidence that such information, (a) as of the date of disclosure is demonstrably
known to the Receiving Party or its Affiliates other than by virtue of a prior
confidential disclosure to such Party or its Affiliates; (b) as of the date of
disclosure is in, or subsequently enters, the public domain, through no fault or
omission of the Receiving Party; (c) is obtained from a Third Party having a
lawful right to make such

 

5



--------------------------------------------------------------------------------

 

disclosure free from any obligation of confidentiality to the Disclosing Party;
or (d) is independently developed by or for the Receiving Party without
reference to or reliance upon any Confidential Information of the Disclosing
Party.

 

  A. “Control” or “Controlled” shall mean with respect to any Patent Rights or
Licensed Process, the possession by a party of the power to grant a license or
sublicense of such Patent Rights, or Licensed Process as provided for herein
without violating the terms of any arrangement or agreements between such party
and any third party.

 

  B. “Distributor” shall mean a person or an entity unaffiliated with the
Licensee to whom Licensee has granted an arms length sublicense under this
Agreement to re-market, re-distribute and/ or re-sell but not manufacture a
Licensed Product. Distributors shall mean dealers, resellers, value added
resellers, original equipment manufacturers and other similar purchasers and
specifically excludes Manufacturers.

 

  C. “Field of Use” shall mean treatment of Spinal cord injury (SCI).

 

  D. “First Commercial Sale” shall mean, with respect to each country: (i) the
first sale of any Licensed Product by Licensee or any Sublicensee, following
approval of such Licensed Product’s marketing by the appropriate governmental
agency, if any such approval is necessary, for the country in which the sale is
to be made; or (ii) when governmental approval is not required, the first sale
in that country of the Licensed Product.

 

  E. “Improvements” shall mean any enhancement, invention or discovery created
or identified during the Term of this Agreement (i) which CMCC owns or is
Controlled by CMCC; (ii) deriving from the activities of Dr. Yang Dong Teng or
others in his laboratory at CMCC and (ii) that is directed to the subject matter
of the claims of the Patent Rights.

 

  F. “Licensed Product” shall mean any product or part thereof in the Field of
Use:

1. The manufacture, use or sale of which would, absent the license granted to
Licensee hereunder, infringe any one of the issued, unexpired claim(s) or any
one of the pending claim(s) (so long as such pending claims have not been
pending for longer than 7 years beginning from the initial examination date by
the patent office of that country) contained in the Patent Rights in any country
within the Territory. A claim of any issued, unexpired Patent Right shall be
presumed to be valid unless and until it has been held to be invalid

 

6



--------------------------------------------------------------------------------

by a final judgment of a court of competent jurisdiction from which no appeal
can be or is taken; or

 

  1. The manufacture or use of which uses a “Licensed Process” as that term
shall be defined hereafter.

 

  A.     “Licensed Process” shall mean any process that would infringe any one
of the issued, valid, enforceable, unexpired claim(s) or any one of the pending
claim(s) contained in the Patent Rights in any country in the Territory, absent
the license granted to Licensee hereunder. A claim of any issued, unexpired
Patent Right shall be presumed to be valid unless and until it has been held to
be invalid by a final judgment of a court of competent jurisdiction from which
no appeal can be or is taken.

 

  B.     “Licensee” shall mean Licensee, and successors and assignees permitted
by this Agreement (including Affiliates where they are assignees permitted by
this Agreement).

 

  C.     “Manufacturer” shall mean a person or an entity unaffiliated with the
Licensee to whom Licensee has granted an arms length sublicense under this
Agreement to develop, make/use and sell a Licensed Product. Manufacturer
specifically excludes Distributors.

 

  D.     “Net Sales” shall mean the gross invoiced sales price for sales,
leases, or other transfers of Licensed Products received by Licensee or its
Affiliates for any Licensed Products to a final customer who will be an end user
of the Licensed Product and is not an Affiliate or Sublicensee, less (to the
extent appropriately documented) the following amounts:

 

  (a) credits and allowances for price adjustment, rejection, or return of
Licensed Products previously sold;

 

  (b) trade, rebates, quantity and cash discounts to purchasers allowed and
taken;

 

  (c) amounts for third party transportation, insurance, handling, or shipping
charges to purchasers;

 

  (d)

taxes, tariffs, duties and other governmental charges levied on or measured by
the sale, transfer, transportation or delivery of Licensed Products (including
any tax such as a value added or similar tax or governmental charge), whether

 

7



--------------------------------------------------------------------------------

 

absorbed by Licensee or paid by the purchaser so long as Licensee’s price is
reduced thereby, but not franchise or income taxes of any kind whatsoever;

 

  (e) when applicable, for any sale in which the United States government, on
the basis of its royalty-free license pursuant to 35 USC Sec. 202(c) to any
Patent Right, requires that the gross sales price of any Licensed Product
subject to such Patent Right, be reduced by the amount of such royalty owed
Licensor, the amount of such royalty.

 

  (f) Net Sales also includes the fair market value of any non-cash
consideration received by Licensee for the sale, lease, or transfer of Licensed
Products. Transfer of a Licensed Product within Licensee or between Licensee and
an Affiliate for sale by the transferee shall not be considered a Net Sale for
purposes of ascertaining royalty charges. In such circumstances, the gross sales
price and resulting Net Sales price shall be based upon the sale of the Licensed
Product by the transferee.

 

  A. “Patent Rights” shall mean all of the following intellectual property which
CMCC owns or has rights to during the Term of this Agreement as hereafter
defined:

 

  1. The United States and foreign patents and/or patent applications listed in
Appendix 1 attached hereto and incorporated herein by reference and divisionals
and continuations thereof.

 

  2. The United States and foreign patents issued from the applications listed
in Appendix 1A and 1B and from divisionals and continuations of those
applications.

 

  1. Claims of United States and foreign continuation-in-part applications, and
of the resulting patents, which are directed to the subject matter specifically
described in the United States and foreign patent applications described in
Appendix 1A and 1B

 

  2. Claims of all later filed foreign patent applications, and of the resulting
patents, which are directed to the subject matter specifically described in the
United States patent and/or patent applications described in subparagraphs 1, 2
or 3 of this Section.

 

  5. Any reissues, divisions, amendments or extensions of the United States or
foreign patents described in subparagraphs 1, 2, 3 or 4 of this Section.

 

8



--------------------------------------------------------------------------------

  B. “Sublicensee” shall mean a person or entity unaffiliated with Licensee to
whom Licensee has granted an arm’s length sublicense under this Agreement.
Sublicensee includes Manufacturers and Distributors.

 

  C. “Territory” shall mean worldwide.

 

  D. “Term” shall have the meaning stated in paragraph A of Article XIII.

 

  E. “Know how” shall mean any unpatented manufacturing information, technical
information, testing and analytic methods and specifications in the Field of Use
which CMCC owns or Controls and which relates to the Patent Rights.

ARTICLE II. GRANT

A. Subject to the terms of this Agreement, CMCC on its own behalf and on behalf
of MIT, hereby grants to Licensee:

1. the worldwide right and sole exclusive license, including the right to grant
sublicenses in accordance with this Article II, under the Patent Rights to make,
have made, use, lease, offer to lease, sell, offer to sell, have sold, import,
have imported the Licensed Products, and to practice the Licensed Processes, in
the Territory for the Field of Use to the end of the Term, unless sooner
terminated as provided in this Agreement; and

2. for the Term of this Agreement, the worldwide right and non-exclusive license
to use the Know how, in connection with Licensee’s research and development of
Licensed Products and/or Licensed Processes; provided that such license shall
not include the right to sublicense or transfer such Know how except to
contractors of Licensee for the purpose of developing, making or selling the
Licensed Products, validating the materials or carrying out the Development
Plan; and

3. subject to CMCC’s obligations under conflict of interest regulations or
guidelines from the federal government or policies of Harvard Medical School
(which regulations, guidelines and policies will be provided to Licensee) and
any other conflicting legal obligations, including contractual obligations to
research sponsors which determination shall reasonably be made in CMCC’s sole
discretion, a thirty (30) calendar day exclusive right of first negotiation to
Improvements and a non-exclusive right to Know how

 

9



--------------------------------------------------------------------------------

associated with such Improvements upon CMCC’s written notification to the
Licensee that there are no such conflicting obligations. Within such 30-day
period, Licensee shall provide a written notice to CMCC indicating Licensee’s
desire to license such Improvement, together with a written statement explaining
development goals and it’s existing capacity to meet those development goals.
Thereafter the parties shall negotiate in good faith the terms, including but
not limited to financial terms, for a new license within ninety (90) days of
Licensee’s written notification. If the Licensee does not timely elect to
license the Improvement through such written notice or if the parties are unable
to negotiate a new license within ninety (90) days of Licensee’s written
notification to CMCC regarding Licensee’s desire to license the Improvement(s),
CMCC shall be free to license such Improvements to a third party.

B. Notwithstanding anything above to the contrary, Institutions shall retain a
royalty-free, nonexclusive, right to practice and use, and upon prior written
notice to Licensee and furnishment to Licensee of the applicable sublicense to
sublicense for a nominal fee (such as shipping and handling charges) to other
academic nonprofit research organizations to practice and/or use the Patent
Rights and Licensed Processes, for research, educational and clinical purposes
only. Any such sublicense shall specifically exclude and prohibit
commercialization of the Patent Rights unless the sublicensee enters into an
agreement with Licensee on terms consistent with this Agreement but in other
respects agreeable to Licensee in Licensee’s sole discretion The Institutions
shall use reasonable efforts to enforce the provisions of the sublicense
excluding commercialization, through termination of such sublicense, or shall
assign their right to enforce this provision to Licensee.

C. Notwithstanding any other provision of this Agreement, if applicable, the
license and any sublicense shall be subject to the rights of the United States
government, if any, under Public Law 96-517, 97-226, and 98-620, codified at 35
U.S.C. sec. 200-212 and any regulations promulgated thereunder (the “Government
Rights Laws”); the obligations of Institutions under applicable laws and
regulations; and Licensee’s warranty to comply with all applicable laws and
regulations.

D. Licensee agrees that, if applicable and if mandated by the Government Rights
Laws, Licensed Products leased or sold in the United States shall be
manufactured substantially in the United States unless a waiver has been
obtained for such requirement as applicable. CMCC shall provide reasonable
assistance to Licensee in Licensee’s efforts, at Licensee’s

 

10



--------------------------------------------------------------------------------

election, to obtain such waiver. Upon the First Commercial Sale and thereafter,
Licensee’s annual report to CMCC shall substantiate Licensee’s compliance with
this provision. To support exclusivity for Licensee consistent with this
Agreement, CMCC hereby agrees that, except as provided in this Agreement, it
shall not, without Licensee’s prior written consent, grant to any other party a
license to make, have made, use, lease and/or sell Licensed Products in the
Field of Use, during the period of time in which this Agreement is in effect.

E. The license granted hereunder shall not be construed to confer any rights
upon Licensee by implication, estoppel or otherwise as to any inventions,
discoveries, know-how, technology or other intellectual property not described
in Paragraph A of this Article.

F. Licensee hereby irrevocably covenants and agrees that it will not, directly
or indirectly, in any respect, use non-public information it has acquired in the
course of prosecution of the Patent Rights from CMCC and/or patent counsel
prosecuting the Patent Rights, or non- public information Licensee has provided,
or recommendations made by Licensee that have been implemented in whole or in
part with respect to prosecution of the Patent Rights, to challenge the Patent
Rights or CMCC’s ownership of such rights. In addition, Licensee agrees that it
will treat such information as CMCC’s Confidential Information and shall not
disclose it to any third party without CMCC’s written permission. To the extent
that a Sublicensee wishes to participate in the prosecution of Patent Rights
under this Agreement, the Sublicensee shall seek CMCC’s permission through a
written notification.

G. Except for the restrictions specified herein, nothing in this Agreement shall
be construed to limit or constrain CMCC, or any officer, director, employee,
member of its medical staff, or of any CMCC Affiliate, from continuing to engage
in related research; or from the development of related or unrelated inventions,
discoveries, rights or technology, and from practicing, licensing or
sublicensing related or unrelated intellectual property rights arising from
inventions occurring after the Effective Date of this Agreement; or from
academic publication related thereto; or from entering into agreements and other
relationships with other persons or organizations related to matters not
directly and expressly within the scope of this Agreement; or from exercising
any rights whatsoever with respect to the Know how.

H. Licensee shall have the right to enter into sublicensing agreements with
respect to any of the rights, privileges, and licenses granted hereunder,
subject to the terms and conditions hereof. CMCC agrees that, in the event CMCC
terminates this Agreement for any reason provided hereafter, then CMCC shall
provide to known Sublicensees, no less than thirty (30)

 

11



--------------------------------------------------------------------------------

days prior to the effective date of said termination, written notice of said
termination at the address specified by Licensee in the notice provided to CMCC
under paragraph I of this Article. If the Sublicensee, during that thirty
(30) day period, provides to CMCC authorized and written notice that the
Sublicensee: (i) reaffirms the terms and conditions of this Agreement as it
relates to the rights the Sublicensee has been granted under the sublicense;
(ii) agrees to abide by all of the terms and conditions of this Agreement
applicable to Sublicensees and to discharge directly all pertinent obligations
of Licensee which Licensee is obligated hereunder to discharge (CMCC agrees in
good faith to negotiate with Sublicensee and Licensee and determine what are the
“pertinent obligations of Licensee” are as such phrase is used in this
subsection); and (iii) acknowledges that CMCC shall have no obligations to the
Sublicensee other than its pertinent obligations set forth in this Agreement
with regard to Licensee, then, provided that the Sublicensee notice satisfies
the foregoing, and Sublicensee is not in breach of its sublicense CMCC shall
grant to such Sublicensee license rights and terms equivalent to the sublicense
rights and terms which the Licensee shall have previously granted to said
Sublicensee, to the extent that those rights were granted by CMCC to the
Licensee under this License Agreement. In any event, the Sublicensee shall
remain a Sublicensee under this Agreement for a period of at least sixty
(60) days following notice by CMCC under this paragraph.

I. In any event, Licensee agrees that any sublicense granted by it shall contain
terms substantially similar to those in Articles II (Grant), VII (Infringement),
X (Compliance with Laws; Export Controls), XI (Non-Use of Names), XII
(Assignment), and XIV (Term and Termination) of this Agreement and identical
provisions to those in IX (Insurance and Indemnification) of this Agreement.
Licensee shall notify CMCC of a breach of any term of a sublicense that has not
been cured within the applicable cure period. Licensee shall use commercially
reasonable efforts to enforce the sublicense agreements and Licensee shall be
fully liable to CMCC for its failure to comply with this sentence. In addition,
every sublicense shall contain within it requirements for commercially
reasonable due diligence in developing or exploiting the Patent Rights, or
selling Licensed Products, as specifically applicable, shall obligate Licensee
to enforce those provisions consistent with achieving Licensee’s obligations
pursuant to this Agreement. Licensee agrees to provide to CMCC notice of any
sublicense granted hereunder and to forward to CMCC a copy of any and all fully
executed sublicense agreements within thirty (30) days of execution. Commencing
in 2008 and no later than March 1 of each calendar year, Licensee further agrees
to forward to

 

12



--------------------------------------------------------------------------------

CMCC a copy of any reports received by Licensee from its Sublicensees during the
preceding calendar year as shall be pertinent to a royalty accounting under the
applicable sublicense.

J. Licensee shall advise CMCC in writing of any consideration received from
Sublicensees, and, at CMCC’s request provide such information in an electronic
format using Microsoft Word or Excel. Licensee shall not accept from any
Sublicensee anything of value in lieu of cash payments to discharge
sublicensee’s payment obligations under any sublicense granted under this
Agreement, without the express written permission of CMCC, which permission
shall not be unreasonably withheld but may take into account a reasonable
valuation for purposes of Licensee’s payment obligations to CMCC.

ARTICLE III. DUE DILIGENCE AND RELATED MATTERS

 

  A. Licensee, upon execution of this Agreement, shall use diligent efforts in
good faith to bring one or more Licensed Products to market as soon as
practicable, consistent with sound and legal business practices and judgment,
through a vigorous and diligent program for exploitation of the Patent Rights
taking into account the competitiveness of the marketplace, the proprietary
position of the Licensed Product, the relative potential safety and efficacy of
the Licensed Product, the cost of goods and availability of capacity to
manufacture and supply the Licensed Product at commercial scale, the
profitability of the applicable Licensed Product, and other relevant factors
including, without limitation, technical, legal, scientific or medical factors.
Licensee shall use diligent efforts to obtain all necessary government approvals
for the manufacture, use, sale and distribution of Licensed Products.
Thereafter, Licensee agrees that until expiration or termination of this
Agreement, Licensee shall use commercially reasonable to continue active and
diligent efforts to keep Licensed Products reasonably available to the public.
In the event Licensee decides not to exploit a licensed Patent Right, or Field
of Use, in a given portion of the Territory, it shall promptly inform CMCC in
writing and shall surrender to CMCC its license to that Patent Right or Field of
Use in that Territory.

 

  B.

The parties acknowledge that Licensee has provided to CMCC prior to the date of
execution of this Agreement a written development plan (“Development Plan”)
setting forth for a period of five (5) years beginning the Effective Date,
projections for the initial

 

13



--------------------------------------------------------------------------------

Confidential Materials omitted and filed separately with the

Securities and Exchange Commission. Asterisks denote omissions.

 

 

indications and markets for Licensed Products and Licensed Processes for the
subfield of SCI in the Field of Use, including (i) time-delimited targets for
pre-clinical development, clinical trials, regulatory approval, manufacturing
and marketing that represent reasonable efforts, consistent with industry norms
for similar technology and applications, to bring Licensed Products to the
marketplace; and (ii) actual or projected financial resources and/or strategic
alliances that will be required to implement the Development Plan and
(iii) identified project management structure calculated to meet the objectives
and commitments in the Development Plan. The Development Plan is attached hereto
as Appendix 2 and is hereby incorporated herein by reference. In addition, prior
to submission of the first regulatory filing relating to the first Licensed
Product, but in any event no later than five years from the Effective Date,
Licensee shall submit a commercialization plan (“Commercialization Plan”)
setting forth projected (i) time delimited commercialization milestones for
bringing Licensed Products to the marketplace and (ii) strategic alliances
(including but not limited to alliances with Distributors) required to achieve
the goals outlined in the Commercialization Plan. The Commercialization Plan
shall be attached to this Agreement as Appendix 3.

 

  C. Licensee shall use good faith and diligent efforts to accomplish the
milestones set forth in the Development Plan and to manufacture and distribute
Licensed Products.

 

  D. Licensee shall be deemed to be using diligent efforts during the one
(1) year period after the Effective Date if Licensee has raised and allocated
for expenditure for carrying out the Development Plan during the period
commencing on September 26, 2006 and ending on the one (1) year anniversary date
of the Effective Date a cumulative total of investment capital and/or research
and development funds of at least $[****]. In addition, the Licensee shall be
deemed to be using diligent efforts during the three (3) year period after the
Effective Date, if the Licensee has expended at least $[****] reasonably
allocated during that period to implement the Development Plan.

 

  E.

From and after the Effective Date, Licensee shall have full control and
authority over the development and commercialization of Licensed Products in the
Field of Use in the Territory, including without limitation, (a) all activities
related to human clinical trials (including all clinical studies), (b) all
activities relating to manufacture and supply of all Licensed Products
(including all required process development and scale up work with respect
thereto), (c) all marketing, promotion, sales, distribution, import and export

 

14



--------------------------------------------------------------------------------

 

activities relating to any Licensed Product, and (d) all activities relating to
any regulatory filings, registrations, applications and regulatory approvals
relating to any of the foregoing. Licensee shall own all data, results and all
other information arising from any such activities performed solely by Licensee
under this Agreement, and all of the foregoing information, documentation and
materials shall be considered Confidential Information and technology solely
owned by Licensee.

 

  F. Notwithstanding anything above to the contrary, CMCC shall not unreasonably
withhold its consent to any revision of the objective(s) set forth in the
Development Plan when requested in writing in advance by Licensee and the
request is supported by evidence reasonably acceptable to CMCC: (i) of technical
difficulties or delays in the clinical studies or regulatory process that
Licensee could not reasonably have been avoided; (ii) Licensee is proposing and
will implement satisfactory and effective means of addressing such difficulties
or delays, including sufficient financial and technical resources; and
(iii) that Licensee, its Affiliates and/or sublicensees have in good faith made
diligent efforts and expended adequate resources to meet said objective and will
continue to do so.

 

  G. In the event Licensee fails to meet the objective(s) set forth in the
Development Plan in a timely manner, CMCC shall notify Licensee thereof in
writing, and Licensee shall have sixty (60) days following such notification to
establish to the reasonable satisfaction of CMCC that (i) it has met such
objective(s); or (ii) a revision to the Development Plan is necessary and
appropriate as contemplated above. In the event Licensee fails to establish the
same within the 60-day cure period, to CMCC’s reasonable satisfaction, CMCC
shall have the right in its sole discretion to terminate in whole or in part the
license granted to Licensee under this Agreement effective immediately.

 

  H.

If, during the course of this Agreement, Licensee makes any discovery or
invention that is not within the scope of the Patent Rights but would not have
been made but for the Patent Rights, Licensed Products or Licensed Processes
licensed hereunder, Licensee shall, as a condition of this License,
confidentially disclose such discovery or invention to CMCC, on usual and
customary terms necessary to protect its patentability or its confidentiality as
a trade secret. Recognizing that CMCC enters into this Agreement in furtherance
of its charitable academic research mission, Licensee shall enter into with CMCC
a non-exclusive license or permit, as applicable, including no more than a
nominal fee, to practice such discovery or invention, whether or not patented,
solely for

 

15



--------------------------------------------------------------------------------

Confidential Materials omitted and filed separately with the

Securities and Exchange Commission. Asterisks denote omissions.

 

 

CMCC internal and academic research purposes. Any such license shall
specifically exclude and prohibit commercialization of such discoveries or
inventions. CMCC on its own behalf, grants Licensee a thirty (30) calendar day
exclusive right of first negotiation to license any rights resulting from such
discoveries or inventions.

ARTICLE IV. ROYALTIES AND OTHER PAYMENTS

 

  A. For the rights, privileges and exclusive license granted hereunder,
Licensee shall pay to CMCC the following amounts in the manner hereinafter
provided. Unless expressly stated otherwise in this Agreement, periodic payment
obligations listed below shall endure through the Term of this Agreement, unless
this Agreement shall be sooner terminated as hereinafter provided:

 

  14. A license issue fee of $[****] (subject to the adjustment provided
herein), which license issue fee shall be deemed earned and due immediately upon
the execution of this Agreement. The parties acknowledge and agree that Licensee
has paid to CMCC a total of $[****] under the Option Agreement between CMCC and
Licensee dated September 26, 2006 (the “Option Agreement”) and pursuant to the
terms of the Option Agreement such amount will be credited against this license
issue fee. Accordingly, the license issue due upon the execution of this
Agreement is $[****].

 

  15. Payments for accrued and continuing patent prosecution costs as stated in
Article VI hereof.

 

  16. Licensee shall make the following payments to CMCC upon the occurrence of
the following events (“Milestones”) for the first Licensed Product in the Field
of Use:

 

  (a) $[****] upon the filing with the United States Food and Drug
Administration (“FDA”) of the first Investigational New Drug (“IND”)
application, Investigational Device Exemption (“IDE”) application, or comparable
application;

 

  (b) $[****] upon the enrollment of the first patient in Phase II testing;

 

  (a) $[****] upon the enrollment of the first patient in Phase III testing;

 

16



--------------------------------------------------------------------------------

Confidential Materials omitted and filed separately with the

Securities and Exchange Commission. Asterisks denote omissions.

 

  (b) $[****] upon filing with the FDA of the first New Drug Application
(“NDA”), 510(k) application, Pre-Market Approval (“PMA”) application or PMA
Supplement, or BLA, or comparable application;

 

  (c) $[****] upon approval by the FDA of the first NDA, 510(k), PMA or PMA
Supplement, BLA, or comparable application within the United States with respect
to any Licensed Product;

 

  (d) $[****] upon first marketing approval in any country outside of the United
States; and

 

  (e) Running royalties in an amount equal to [****] percent ([****]%) of Net
Sales of Licensed Products used, leased or sold by and/or for Licensee
(including its Affiliates).

17.     In each year prior to which the Licensed Product is released for sale, a
License Maintenance Fee of $[****], which shall be payable on the first
anniversary of the Effective Date and each subsequent anniversary thereafter.
For the year in which the first Licensed Product is released for sale, the
License Maintenance Fee due shall be pro-rated so that Licensee shall owe to
CMCC only the amount due up to the date of the First Commercial Sale of the
first Licensed Product. In order for Licensee to be able to accurately determine
such pro-rated amount owed, in the year Licensee anticipates the First
Commercial Sale of the first Licensed Product, Licensee can withhold the License
Maintenance Fee until the end of that year at which time the Licensee will pay
to CMCC either the pro-rated amount or the entire License Maintenance Fee as
applicable.

5. In the event Licensee has granted a Manufacturer a sublicense to manufacture
and sell Licensed Products under this Agreement, Licensee shall pay the
following percentages of any and all payments received by Licensee from each
said Manufacturer in consideration of permitting the Manufacturer to practice
the Patent Rights, including but not limited to the Manufacturer sublicense
issue fees, any lump sum payments, milestone payments, technology transfer
payments or other similar fees (“Manufacturer Sublicense Revenue”):

a. [****]% of all Manufacturer Sublicense Revenue excluding royalties if the
Licensee sublicenses the Licensed Product to the said Manufacturer prior to the
Licensee

 

17



--------------------------------------------------------------------------------

Confidential Materials omitted and filed separately with the

Securities and Exchange Commission. Asterisks denote omissions.

 

having raised and invested $[****] or more in the development of Licensed
Products.

b. [****]% of all Manufacturer Sublicense Revenue excluding royalties if the
Licensee Sublicenses the Licensed Product to the said Manufacturer at the time
that the Licensee has raised and invested $[****] or more but less than $[****]
in the development of Licensed Products.

c. [****]% of all Manufacturer Sublicense Revenue excluding royalties if the
Licensee Sublicenses the Licensed Product to the said Manufacturer at any time
after the Licensee has raised and invested $[****] or more in the development of
Licensed Products.

Notwithstanding the foregoing, Manufacturer Sublicense Revenue specifically
excludes (i) equity investments at fair market value made by the Manufacturer in
the Licensee, (ii) payment by Manufacturer to the Licensee for payment or
reimbursement of patent and/or other expenses, or (iii) payments by Manufacturer
to the Licensee for research, development, and pre-clinical and clinical studies
undertaken by the Licensee on behalf of the Manufacturer or financing of
research and development at the Licensee (including FTEs).

With respect to running royalties in connection with a Manufacturer’s sales of
Licensed Products, Licensee shall pay to CMCC hereunder an amount equal to the
royalty CMCC would have received from Licensee if such sales had been made by
Licensee to a final customer who will be an end user of the Licensed Product.

6. In the event Licensee has granted a Distributor a sublicense to sell or
resell Licensed Products, Licensee shall pay to CMCC [****] percent ([****]%) of
all payments received by the Licensee for the license by the Licensee to the
Distributor to sell or resell the Licensed Product excluding royalties in
consideration of permitting the Distributor to sell or resell Licensed Products.
With respect to running royalties in connection with Licensee’s sales of
Licensed Products to a Distributor for the purpose of sale and resale, Licensee
shall pay to CMCC running Royalties in an amount equal to [****] percent
([****]%) of Net Sales of Licensed Products where the Distributor is considered
the end user.

 

18



--------------------------------------------------------------------------------

Confidential Materials omitted and filed separately with the

Securities and Exchange Commission. Asterisks denote omissions.

 

  A. Licensee shall not be required to pay to CMCC multiple royalties hereunder
if any Licensed Product, its manufacture, use, lease or sale are or shall be
covered by more than one Patent Rights patent application or Patent Rights
patent licensed under this Agreement.

 

  B. To the extent that Licensee is necessarily required to obtain, subsequent
to the date of this Agreement, licenses to third party patents or other
intellectual property that dominates or is dominated by the Patent Rights in
order to practice the Patent Rights or to produce or sell Licensed Products in a
particular country and avoid infringing such third-party intellectual property,
Licensee may deduct from the running royalty due to CMCC for that country [****]
percent ([****]%) of the royalties due on such third party patents or
intellectual property up to an amount equal to [****] percent ([****]%) of
royalties due hereunder, provided that such deduction reflects a pro rata or
other fair apportionment among Licensee and other royalty obligations of
Licensee for required licenses and other intellectual property of Licensee, as
documented by Licensee to CMCC’s reasonable satisfaction in royalty reports to
CMCC.

 

  C. For purposes of calculating royalties, in the event that a Licensed Product
includes both component(s) covered by a claim of a Patent Right (“Patented
Component”) and a component which is therapeutically active alone or in a
combination, and such component is not covered by a claim of a Patent Right
(“Unpatented Component”), then Net Sales of the Combination Product or
Combination Process shall be calculated using one of the following methods:

 

  1. By multiplying the Net Sales of the Combination Product or Combination
Process during the applicable royalty accounting period (“accounting period”) by
a fraction, the numerator of which is the aggregate gross selling price of the
Patented Component(s) contained in the Combination Product or Combination
Process if sold separately, and the denominator of which is the sum of the gross
selling price of both the Patented Component(s) and the Unpatented Component(s)
contained in the Combination Product or Combination Process if sold separately;
or

 

  2.

In the event that no such separate sales are made of the Patented Component(s)
or the Unpatented Components during the applicable accounting period, Net Sales
for purposes of determining royalties payable hereunder shall

 

19



--------------------------------------------------------------------------------

 

be calculated by multiplying the Net Sales of the Combination Product or
Combination Process by a fraction, the numerator of which is the fully allocated
production cost of the Patented Component(s) and the denominator of which is the
sum of the fully allocated production costs of the Patented Component(s) and the
Unpatented Component(s) contained in the Combination Product or Combination
Process. Such fully allocated costs shall be determined by using Licensee’s
standard accounting procedures, which procedures must conform to standard cost
accounting procedures.

 

  D. All payments, including royalty payments shall be paid in United States
dollars in Boston, Massachusetts, or at such other place in the United States as
CMCC may reasonably designate consistent with the laws and regulations
controlling in any foreign country. If the currency conversion shall be required
in connection with the payments of royalties or other amounts hereunder, the
conversion shall be made by using the exchange rate prevailing as reported in
The Wall Street Journal on the last business day of the calendar quarterly
reporting period to which such royalty payments relate.

 

  E. Payment of royalties specified in this Article shall be made by Licensee to
CMCC within forty-five (45) days after March 31, June 30, September 30 and
December 31 each year during the Term of this Agreement covering the quantity of
Licensed Products sold by Licensee during the preceding calendar quarter. The
last such payment shall be made within forty-five (45) days after termination of
this Agreement. The royalty payments set forth in this Agreement shall, if
overdue, bear interest until payment at a per annum rate of four percent
(4%) above the prime rate in effect at Bank of America, Boston, on the due date,
provided that in no event shall said annual rate exceed the maximum interest
rate permitted by law in regard to such payments. The payment of such interest
shall not foreclose CMCC from exercising any other rights it may have as a
consequence of the lateness of any payment.

ARTICLE V. REPORTS, RECORDS AND RELATED MATTERS

 

  A.

Licensee shall keep, and shall require its Affiliates and use commercially
reasonable efforts to require its Sublicensees to keep, full, true and accurate
books and records, including books of account in accordance with reasonable
customary professional accounting practices in sufficient detail to enable CMCC
to determine Licensee’s

 

20



--------------------------------------------------------------------------------

 

compliance with this Agreement, including diligence with respect to development,
and the royalty and other amounts payable to CMCC under this Agreement. Said
books and records, including books of account, shall be kept at Licensee’s
principal place of business or the principal place of business of the
appropriate division of Licensee to which this Agreement relates. Said books and
the supporting data shall be retained for at least six (6) years following the
end of the calendar year to which they pertain.

 

  B. In the event of a suspected breach by the Licensee of its payment
obligations hereunder or its obligations pertaining to sublicenses, CMCC shall
send a letter to Licensee indicating that it reasonably believes a breach may
have occurred and indicating the breach and then Licensee shall have thirty
(30) days form the date of its receipt of such letter to respond to such letter.
If Licensee has not responded to the letter in such 30- day period to CMCC’s
satisfaction, then CMCC shall have the right to inspect, copy and audit, on
fifteen (15) days prior written notice, at CMCC’s expense, the books described
above from time to time to verify the reports provided for herein or compliance
in other respects with this Agreement. Any person(s) conducting such audit on
behalf of CMCC shall be a Certified Public Accountant. In every case the
accountant must have previously entered into a confidentiality agreement
reasonably satisfactory to Licensee to protect Licensee’s confidential
information and limiting the disclosure and use of such information by such
accountant to authorized representatives of the parties and the purposes germane
to this paragraph. License shall be a third party beneficiary of the
confidentiality agreement between CMCC and the Certified Public Accountant. Such
accountant shall perform such inspection, copying and auditing at CMCC’s expense
during Licensee’s regular business hours. Each party agrees to treat the results
of any such accountant’s review of the other party’s records under this
paragraph as Confidential Information of the other party hereunder.

 

  C.

Until the later of First Commercial Sale of each Licensed Product or the last
development milestone, Licensee shall provide to CMCC, at least annually,
reasonable detail regarding the activities of Licensee and Licensee’s Affiliates
and Sublicensees relative to achieving the objectives set forth in the
Development Plan in a timely manner, including but not limited to, reports of
financial expenditures to achieve said objectives; research and development
activities; names, addresses and actions of all Sublicensees and affiliates; the
progress of obtaining regulatory approvals, with appropriate documentation
(including, without limitation, applications, reports, and planning

 

21



--------------------------------------------------------------------------------

 

documents submitted to the Food and Drug Administration); strategic alliances
and manufacturing, sublicensing and marketing efforts. Licensee shall also
report more frequently, but no more than quarterly, at CMCC’s written request.

 

  D. After First Commercial Sale, within forty-five days (45) after the end of
each calendar quarter, Licensee shall deliver to CMCC, at Licensee’s expense,
true and accurate reports for the said preceding quarter, giving such
particulars of the business conducted by Licensee, its Affiliates and its
Sublicensees during the preceding three-month period under this Agreement as
shall be pertinent to CMCC determining compliance with this Agreement, including
a royalty accounting hereunder and to verify Licensee’s activities with respect
to achieving the objectives of the Development Plan described in Article III
above. These reports shall, at CMCC’s request, be provided by Licensee in an
electronic format using Microsoft Word or Excel. Reports shall include at least
the following:

 

  1. Number of Licensed Products manufactured and sold.

 

  2. Total Net Sales for Licensed Products sold, by country.

 

  3. Accounting for all Licensed Products sold.

 

  4. Applicable deductions.

 

  5. Total royalties payable to CMCC.

 

  6. Names and addresses of all Sublicensees.

 

  7. Payments received by Licensee from Affiliates and Sublicensees.

 

  8. When applicable, Licensed Products manufactured and sold to the U.S.
Government, segregating those sold at a profit from those sold at cost in light
of any royalty-free, nonexclusive license that may heretofore have been granted
to the U.S. Government.

 

  9. Royalties and Fees received from Sublicensees.

 

  D.

On the later of (i) on or before the ninetieth (90th) day following the close of
Licensee’s fiscal year and (ii) that date that such statements are available,
during the period prior to which Licensee makes a royalty payment hereunder
Licensee shall provide CMCC with Licensee’s financial statements for the
preceding fiscal year, including without limitation

 

22



--------------------------------------------------------------------------------

 

all statements reflecting profits and losses from operations, cash balances, and
any management letter. Any information furnished under this paragraph shall be
deemed Confidential Information of Licensee.

 

  F. Licensee acknowledges that policies of INSTITUTIONS, Harvard Medical School
and affiliated organizations, relating to, inter alia, conflicts of interest and
intellectual property, may affect certain direct and indirect arrangements
between inventors and Licensee or related organizations. During the Term of this
Agreement if Licensee knows that it, or any Affiliate of Licensee, or any
officer or director of Licensee acting on behalf of Licensee is intending on
entering into any agreement other than this Agreement with or involving the
inventor(s) of the Patent Rights, or their family, relatives or members or staff
of their laboratories, whether relating to sponsored research, consulting, board
membership, securities, or otherwise, then License shall notify CMCC in writing
at least 30 days before the date of such agreement. Licensee’s notice to CMCC
shall include a detailed description of all proposed terms and conditions.
Licensee shall not knowingly enter into such an agreement if it would violate
such policies unless the terms and conditions of the agreement have been duly
approved by CMCC pursuant to such policies. Notwithstanding the foregoing, the
provisions of this Section (F) of Article V shall apply only to CMCC inventors
and only while they are officially a member of the CMCC staff or an employee of
CMCC.

ARTICLE VI. PATENT PROSECUTION

 

  A.

CMCC shall apply for, seek prompt issuance in all relevant major market
countries designated by Licensee of, and maintain during the term of this
Agreement the Patent Rights set forth in Appendix 1. CMCC reserves the sole
right to make all final decisions with respect to the preparation, filing,
prosecution and maintenance of such patent applications and patents. Although
CMCC shall be the client in the attorney-client relationship with patent
counsel, Licensee shall have day-to-day responsibility for interaction with such
patent counsel relating to prosecution of the Patent Rights, and may provide
recommendations to such patent counsel regarding the scope and content of patent
applications to be filed and prosecuted to assure that the Patent Rights cover
all items of commercial interest to Licensee. Licensee and CMCC each shall
receive copies of all correspondence with respect to such preparation, filing,
prosecution and

 

23



--------------------------------------------------------------------------------

 

maintenance of the Patent Rights in sufficient time to review and provide
comments and with file copies after the action is completed, and each shall
receive a copy of invoices.

 

  B. Licensee shall reimburse CMCC for all patent costs, past, present and
future incurred by CMCC for the preparation, filing, prosecution and maintenance
of patents underlying the Patent Rights, provided that Licensee shall be
notified prior to such costs exceeding $20,000. Past patent costs are the full
amount of $2,265 for patents in Appendix 1B and capped at a maximum of no more
than $20,000 for the patent applications in Appendix 1 A. Licensee shall pay
such costs for the patents and applications in Appendix 1A and Appendix 1B
within thirty (30) days after receipt of an invoice covering such costs. Upon
request of CMCC, and only upon such CMCC request, Licensee agrees to have CMCC’s
patent counsel directly bill Licensee and Licensee shall directly pay such
invoices in compliance with such counsel’s customary business terms, but in any
event not greater than thirty (30) days from receipt of invoice which is not
disputed in good faith. If Licensee elects to no longer pay the expenses of a
patent application or patent included within Patent Rights, Licensed Products or
Licensed Processes, Licensee shall notify CMCC not less than sixty (60) days
prior to such action and shall thereby surrender its rights under such patent or
patent application. Such notice shall not relieve Licensee from responsibility
to reimburse CMCC for patent-related expenses incurred prior to the expiration
of the (60)-day notice period (or such longer period specified in Licensee’s
notice). CMCC shall then be free to license its rights to that patent or patent
application to any other party on any other terms.

 

  C. In the event CMCC elects, in its sole discretion, not to pursue, maintain
or retain a particular Patent Right licensed to Licensee hereunder, then CMCC
shall so notify Licensee and, subject to the rights of the United States
government and any other contractual obligations to research sponsors when
applicable, CMCC shall, provided that the Licensee is not in breach of this
Agreement and hasn’t cured such breach during any applicable cure period,
authorize Licensee to assume the filing, prosecution and/or maintenance of such
application or patent at Licensee’s expense. The parties agree in good faith to
discuss and address any issues that resulted in CMCC’s election not to pursue
such Patent Rights. In such event, CMCC shall provide to Licensee reasonable
assistance in the filing, prosecution and/or maintenance of such application or
patent and any authorization necessary to permit Licensee to pursue and/or
maintain such Patent Right, on such economic and other terms as the parties
shall mutually agree.

 

24



--------------------------------------------------------------------------------

  D. The maintenance of Patent Rights in Appendix 1B are and shall remain under
the administration of MIT. MIT shall directly submit invoices for payment to
Licensee. Licensee shall be responsible for a twenty five percent (25%) share of
past costs and future patent costs going forward. In the event that the third
party abandons their rights to the patents in Appendix 1 B, CMCC and MIT shall
not be required to subsidize the seventy five percent (75%) share of costs paid
by the third party to maintain Licensee’s share of costs at twenty-five percent
(25%). CMCC and Licensee shall negotiate a reasonable expansion in the Field of
Use for any of these Patent Rights which Licensee also agrees to pay some or all
of the 75% share of patent costs. Licensee will then be notified to either pay
the new share of costs going forward for the patents in Appendix 1B or give up
those rights.

ARTICLE VII. INFRINGEMENT

 

  A. Licensee and CMCC shall each inform the other promptly in writing and shall
provide such other party with available evidence of any actual, alleged or
threatened infringement by a third party of the Patent Rights in the Field of
Use within the scope of this Agreement and of any available evidence thereof.

 

  B. During the Term of this Agreement, CMCC shall have the first right, but
shall not be obligated, to prosecute at its own expense any infringement of the
Patent Rights and, in furtherance of such right, Licensee hereby agrees that
CMCC may include Licensee as a party plaintiff in any such suit, without expense
to Licensee. Licensee shall have the right, at its own expense, to be
represented in any such action by counsel of Licensee’s own choice; provided,
however, that under no circumstances shall the foregoing affect the right of
CMCC to control the suit as described in the first sentence of this Section. The
total cost of any such infringement action commenced or defended solely by CMCC
shall be borne by CMCC. Any recovery of damages, monetary awards or other
amounts recovered, whether by judgment or settlement (collectively the “Recovery
Amounts”), by CMCC for each such suit, proceeding or other legal action taken
under this paragraph shall be applied as specified in paragraph E of this
Article VII. No settlement, consent judgment or other voluntary final
disposition of the suit involving the Patent Rights may be entered into without
the consent of Licensee, which consent shall not be unreasonably withheld,
delayed or conditioned.

 

25



--------------------------------------------------------------------------------

  C. If within three (3) months after having been notified of any alleged
infringement, CMCC shall have been unsuccessful in persuading the alleged
infringer to desist and shall not have brought and shall not be diligently
prosecuting an infringement action, or if CMCC shall notify Licensee of its
intention not to bring suit against any alleged infringer then, Licensee shall
have the right, but shall not be obligated, to prosecute at its own expense any
infringement of the Patent Rights, provided, however, that such right to bring
such an infringement action shall remain in effect only for so long as the
license granted hereunder remains exclusive. No settlement, consent judgment or
other voluntary final disposition of the suit may be entered into without the
consent of CMCC, which consent shall not be unreasonably withheld, delayed or
conditioned. Licensee shall indemnify CMCC against any order for costs that may
be made against CMCC in such proceedings.

 

  A. In the event Licensee shall undertake the enforcement and/or defense of the
Patent Rights by litigation pursuant to paragraph C of this Article, Licensee
may withhold up to fifty percent (50%) of the payments otherwise thereafter due
to CMCC under Article IV above and apply the same toward reimbursement of up to
fifty percent (50%) of Licensee’s expenses, including reasonable attorney’s
fees, in connection therewith.

 

  B. Any recovery of Recovery Amounts under paragraphs B or C of this Article
shall be applied first in satisfaction of any un-reimbursed expenses and legal
fees of CMCC and Licensee incurred in prosecuting such enforcement action
relating to such suit and next toward payment to CMCC for any payments under
Article IV past due. The balance remaining from any such Recovery Amounts shall
be for distribution purposes, treated as if it were sublicensing revenue and
divided accordingly between Licensee and CMCC with 75% to Licensee and 25% to
CMCC.

 

  F. In the event that a declaratory judgment action alleging invalidity or
infringement of any of the Patent Rights shall be brought against Licensee,
CMCC, at its option, shall have the right, within thirty (30) days after
commencement of such action, to intervene and participate in the defense of the
action at its own expense.

 

  G.

In any infringement suit which either party may institute to enforce the Patent
Rights pursuant to this Agreement, the other party hereto shall cooperate in all
reasonable respects and , to the extent reasonably possible, have its employees
testify when

 

26



--------------------------------------------------------------------------------

 

requested and make available relevant records, papers, information, samples,
specimens, and the like.

 

  H. Licensee shall during the exclusive period of this Agreement have the sole
right subject to the terms and conditions hereof to sublicense any alleged
infringer for future use of the Patent Rights to the extent licensed by this
Agreement. Any upfront fees paid to Licensee as part of such a sublicense shall
be subject to the payment obligations hereunder as if they were Sublicensing
revenues under this Agreement.

ARTICLE VIII: WARRANTY

 

A. CMCC represents and warrants to Licensee that:

 

27



--------------------------------------------------------------------------------

(i)        the execution and delivery of this Agreement and the performance of
the transactions contemplated hereby have been duly authorized by all
appropriate CMCC corporate action;

(ii)        this Agreement is a legal and valid obligation binding upon CMCC and
enforceable in accordance with its terms, and, to the best knowledge of CMCC’s
Intellectual Property Office, the execution, delivery and performance of this
Agreement by the parties does not conflict with any agreement, instrument or
understanding to which CMCC is a party or by which it is bound;

(iii)        CMCC has the full right, power and legal capacity to enter into
this Agreement and grant the rights granted to Licensee hereunder;

(iv)        To the best knowledge of CMCC’s Intellectual Property Office, Patent
Rights have been properly filed and prosecuted and CMCC and MIT are the sole
owners of the Patent Rights; and

(v)        To the best knowledge of CMCC’s Intellectual Property Office, CMCC is
not aware of any third party patent, patent application or other intellectual
property rights that would be infringed by making, using, offering for sale,
selling or importing Licensed Products.

 

B. Licensee represents and warrants to CMCC that:

(i)        the execution and delivery of this Agreement and the performance of
the transactions contemplated hereby have been duly authorized by all
appropriate Licensee corporate action; and

(ii)        this Agreement is a legal and valid obligation binding upon Licensee
and enforceable in accordance with its terms, and the execution, delivery and
performance of this Agreement by the parties does not conflict with any
agreement, instrument or understanding to which Licensee is a party of or by
which it is bound.

ARTICLE IX. UNIFORM INDEMNIFICATION AND INSURANCE

PROVISIONS

 

28



--------------------------------------------------------------------------------

  A. Licensee shall indemnify, defend and hold harmless CMCC, its corporate
affiliates, current or future directors, trustees, officers, faculty, medical
and professional staff, employees, students and agents and their respective
successors, heirs and assigns (the “Indemnitees”), against any claim, liability,
cost, damage, deficiency, loss, expense or obligation of any kind or nature
(including without limitation reasonable attorneys’ fees and other costs and
expenses of litigation) incurred by or imposed upon the Indemnitees or any one
of them in connection with any third party claims, suits, actions, demands or
judgments arising out of any theory of product liability (including, but not
limited to, actions in the form of tort, warranty, or strict liability) to the
extent concerning any product, process or service made, used or sold pursuant to
any right or license granted under this Agreement.

 

  B. Licensee’s indemnification under Article VIII, Paragraph A above shall not
apply to any liability, damage, loss or expense to the extent that it is
directly attributable to the negligent activities, reckless misconduct or
intentional misconduct of the Indemnitees.

 

  C. Licensee agrees, at it’s own expense, to provide attorneys reasonably
acceptable to CMCC to defend against any actions brought or filed against any
party indemnified hereunder with respect to the subject of indemnity contained
herein, whether or not such actions are rightfully brought.

 

  D.

Beginning at the time as any such product, process or service is being
commercially distributed or sold (other than for the purpose of obtaining
regulatory approvals) by Licensee or by a sublicensee, Affiliate or agent of
Licensee, Licensee shall, at its sole cost and expense, procure and maintain
commercial general liability insurance in amounts not less than $2,000,000 per
incident and $2,000,000 annual aggregate and naming the Indemnitees as
additional insureds. Such commercial general liability insurance shall provide
(i) product liability coverage and (ii) contractual liability coverage for
Licensee’s indemnification under Article VIII, Paragraphs A through C of this
Agreement. If Licensee elects to self-insure all or part of the limits described
above (including deductibles or retentions which are in excess of $250,000
annual aggregate), such self-insurance program must be acceptable to CMCC and
the Risk Management Foundation of the Harvard Medical Institutions, Inc. The
minimum amount of insurance coverage required under this Article VIII, Paragraph
D, shall not be construed to create a

 

29



--------------------------------------------------------------------------------

 

limit of Licensee’s liability with respect to its indemnification under Article
VIll, Paragraphs A through C of this Agreement.

 

  E. Licensee shall provide CMCC with written evidence of such insurance upon
request of CMCC. Licensee shall provide CMCC with written notice at least
fifteen (15) days prior to the cancellation, non-renewal or material change in
such insurance. Notwithstanding any other term of this Agreement, if Licensee
does not obtain replacement insurance providing comparable coverage within such
fifteen (15) day period, CMCC shall have the right to terminate this Agreement
effective at the end of such fifteen (15) day period without notice of any
additional waiting periods.

 

  F. Licensee shall maintain such commercial general liability insurance during
(i) the period that any such product, process or service is being commercially
distributed or sold (other than for the purpose of obtaining regulatory
approvals) by Licensee or by a sublicensee, Affiliate or agent of Licensee and
(ii) a reasonable period after the period referred to above, which in no event
shall be less than fifteen (15) years.

 

  G. The provisions of this Article VIII shall survive expiration or termination
of this Agreement.

 

  H. EXCEPT AS PROVIDED IN ARTICLE VIII NEITHER PARTY MAKES ANY WARRANTY,
EXPRESS OR IMPLIED, INCLUDING, WITHOUT LIMITATION, ANY EXPRESS OR IMPLIED
WARRANTY OF MERCHANTABILITY OR ANY EXPRESS OR IMPLIED WARRANTY OF FITNESS FOR A
PARTICULAR PURPOSE, OR WARRANTY OF NON-INFRINGEMENT, WITH RESPECT TO ANY MATTER
WITHIN THE SCOPE OF THIS AGREEMENT, INCLUDING WITHOUT LIMITATION ANY WARRANTY
WITH RESPECT TO THE PATENT RIGHTS, LICENSED PRODUCTS, OR ANY PATENT, TRADEMARK,
SOFTWARE, TRADE SECRET, TANGIBLE RESEARCH PROPERTY, INFORMATION OR DATA LICENSED
OR OTHERWISE PROVIDED TO THE OTHER PARTY HEREUNDER, AND HEREBY DISCLAIMS THE
SAME.

ARTICLE X. COMPLIANCE WITH LAWS; EXPORT CONTROLS

Licensee shall comply with all applicable laws and regulations, including,
without limitation, statutes and regulations affecting drug testing,
development, marketing and distribution; laws

 

30



--------------------------------------------------------------------------------

and implementing regulations of the Department of Commerce governing
intellectual property in federally-funded inventions when applicable; and Export
Administration Regulations of the United States Department of Commerce issued
pursuant to the Export Administration Act of 1979 (50 App. U.S.C. §2401 et.
seq.). Licensee understands and acknowledges that transfer of certain technical
data, computer software, laboratory prototypes and other commodities is subject
to United States laws and regulations controlling their export, some of which
prohibit or require a license for the export of certain types of technical data,
to certain specified countries. CMCC neither represents that a license shall not
be required, nor that if required, it shall be issued. Licensee hereby agrees
and gives written assurance that it will comply with all United States laws and
regulations, and any applicable similar laws and regulations of any other
country, controlling the export of commodities and technical data, that it will
be solely responsible for any violation of such by Licensee and/or its
Affiliates and/or sublicensees, and that it will defend and hold CMCC, its
affiliates and their officers, directors, employees, agents, and medical staff
harmless in the event of any legal action of any nature occasioned by such
violation, and any action by any governmental agency or authority, or any other
party, relating to any asserted illegality or regulatory violation in the
development, production, approval, marketing, sale, storage, manufacture,
distribution, export or commercialization of Licensed Products.

ARTICLE XI. NON-USE OF NAMES

Licensee represents and agrees that it will not use the name, names, logos or
trademarks of the CMCC or any of its corporate affiliates, nor the name or
photograph or other depiction of any employee or member of the staff of CMCC or
such affiliates, nor any adaptation of any of the foregoing, in any advertising,
promotional, or sales literature without, in each case, prior written consent
from CMCC and from the individual staff member, employee, or student if such
individual’s name, photograph or depiction is used. Notwithstanding the above,
Licensee may state that the intellectual property rights underlying the Licensed
Products are licensed from CMCC under one or more patents and/or applications
consistent with this Agreement, and Licensee may comply with disclosure
requirements of all applicable laws relating to its business, including United
States and state security laws. In addition, Licensee may refer to publications
by employees, research staff or medical staff of CMCC in the scientific
literature. Notwithstanding the foregoing, Licensee shall be permitted to
disclose the terms and conditions

 

31



--------------------------------------------------------------------------------

of this Agreement and CMCC and/or any of its affiliates involvement in
connection therewith solely on a need-to-know basis and solely in conjunction
with Licensee’s fund raising activities.

ARTICLE XII. ASSIGNMENT

Except as specified herein, neither party may assign this Agreement at any time
without the prior consent of the other. Except as otherwise provided herein,
this Agreement is not assignable or delegable, in whole or in part, by Licensee
without the prior written consent of CMCC acting through an authorized designee,
and any purported assignment otherwise shall be void and of no effect.
Notwithstanding the foregoing, upon prior written notice to Licensee CMCC may
assign this Agreement in whole to an Affiliate of CMCC. Notwithstanding the
foregoing, in the event Licensee merges with another entity, is acquired by
another entity, or sells all or substantially all of its assets to another
entity, Licensee may assign its rights and obligations hereunder to the
surviving or acquiring entity if: (i) Licensee is not then in breach of this
Agreement; (ii) the proposed assignee has a net worth at least equivalent to the
net worth Licensee had as of the date of this Agreement; (iii) the proposed
assignee has or will have sufficient available resources, including liquid
financial resources, management experience, and sufficient scientific, business
and other expertise comparable or superior to Licensee, that will be committed
in order to satisfy its obligations hereunder; (iv) Licensee provides written
notice of the assignment to CMCC, together with documentation reasonably
satisfactory to CMCC sufficient to demonstrate the requirements set forth in
subparagraphs (i) through (iii) above, at least thirty (30) days prior to the
effective date of the assignment; and (v) CMCC receives from the assignee, in
writing, at least fifteen (15) days prior to the effective date of the
assignment: (a) reaffirmation of the terms of this Agreement; (b) an agreement
to be bound by the terms of this Agreement; (c) an agreement to perform the
obligations of Licensee under this Agreement, and (d) details reasonably
satisfactory to CMCC concerning subparagraphs (ii) and (iii) of this paragraph.
Such consent to such assignment shall not be unreasonably withheld, delayed or
conditioned by CMCC.

ARTICLE XIII. DISPUTE RESOLUTION AND ARBITRATION

 

  A.

Any and all claims, disputes or controversies arising under, out of, or in
connection with this Agreement, which have not been resolved by good faith
negotiations between the

 

32



--------------------------------------------------------------------------------

 

parties shall be resolved by final and binding arbitration in Boston,
Massachusetts, in accordance with the rules then obtaining applicable to the
appointment of a single arbitrator of the American Health Lawyers Association,
or in the event such arbitration is not then available under those rules, the
rules of the American Arbitration Association (“AAA”). All expenses and costs of
the arbitrators and the arbitration in connection therewith will be shared
equally, except that each party will bear the costs of its prosecution and
defense, including without limitation attorneys fees and the production of
witnesses and other evidence. Any award rendered in such arbitration shall be
final and may be enforced by either party.

 

  B. Notwithstanding the foregoing, nothing in this Agreement shall be construed
to waive any rights or timely performance of any obligations existing under this
Agreement, including without limitation Licensee’s obligations to make royalty
and other payments, and also, unless CMCC has terminated the License, Licensee’s
obligation to continue due diligence and development obligations.
Notwithstanding any other provision of this Agreement, each party agrees that it
shall not withhold or offset such payments, and agrees that, except as provided
in Article XIV of this Agreement, each party’s sole remedy for alleged breaches
by the other party is pursuant to this Article XIII.

ARTICLE XIV. TERM AND TERMINATION

 

  A. The term of this Agreement shall be fifteen (15) years or the life of the
last expiring Patent Right, whichever period is the longer term (the “Term”).
Upon the expiration of the Term of this Agreement, Licensee shall have a fully
paid-up, irrevocable, freely transferable and sublicensable license in the
Territory under the Patent Rights to develop, have developed, make, have made,
use, have used, sell, have sold, offer for sale, import and have imported any
and all Licensed Products in the Territory.

 

  B.

Notwithstanding Article XIII of this Agreement, CMCC may terminate this
Agreement immediately upon the bankruptcy, liquidation, dissolution or cessation
of operations of Licensee; or the filing of any voluntary petition for
bankruptcy, dissolution, liquidation or winding-up of the affairs of Licensee;
or any assignment by Licensee for the benefit of creditors; or the filing of any
involuntary petition for bankruptcy, dissolution, liquidation or winding-up of
the affairs of Licensee which is not dismissed within ninety (90) days of the
date on which it is filed or commenced. Upon any final judicial or
administrative

 

33



--------------------------------------------------------------------------------

 

determination that this Agreement violates, or if continued would violate, in a
substantial manner, any provision of the Federal Internal Revenue Code,
applicable rights of the United States or obligations of CMCC under Title 15 of
the United States Code, or other Federal or State laws applicable to CMCC, the
parties agree to negotiate in good faith revising this Agreement as necessary so
that the Agreement shall be valid and enforceable to the extent permitted by
applicable law. In such event the parties shall use their best efforts to
replace the invalid or unenforceable provision by a provision that, to the
extent permitted by applicable law, achieves the purposes intended under the
invalid or unenforceable provision.

C.        Either party may terminate this Agreement as a result of a material
breach by the other party of any material obligations or conditions hereunder,
effective upon thirty (30) days after giving prior written notice to the
breaching party of such termination in the case of a payment breach and sixty
(60) days after giving written notice to the breaching party of such termination
in the case of any other breach and if such breach is not cured within such
period. Notwithstanding Article XIII of this Agreement, upon the expiration of
the thirty (30) day period, if Licensee shall not have made all such payments to
CMCC the rights, privileges and licenses granted hereunder shall terminate
without further action by CMCC provided, however, that CMCC shall not terminate
this Agreement during the course of a good faith arbitration over the amount
due, initiated within said thirty (30) day period, and pursued in accordance
with Article XIII of this Agreement, if during the course of said arbitration,
within fifteen (15) days after written demand from CMCC, Licensee shall have
timely paid the disputed amount into an escrow agent, with irrevocable
instructions to dispose of the escrowed funds according to the final order
resulting from the arbitration or any judicial proceeding thereon.

 

  D. Licensee shall have the right to terminate this Agreement at any time upon
three (3) months’ prior written notice to CMCC, upon payment by Licensee of all
amounts due CMCC through the effective date of termination.

 

  E. Upon termination of this Agreement for any reason, nothing herein shall be
construed to release either party from any obligation that matured prior to the
effective date of such termination.

 

34



--------------------------------------------------------------------------------

  F. If Licensee terminates this Agreement due to adverse results in clinical or
other testing of Licensed Products or Licensed Processes, Licensee shall make
available to CMCC, for purposes of its evaluation of the future viability of the
technology, a summary of such results together with copies of any
government-mandated reports, such as FDA safety reports, made in connection with
the decision to terminate development.

ARTICLE XV. PAYMENTS, NOTICES, AND OTHER

COMMUNICATIONS

All notices, reports and/or other communications made in accordance with this
Agreement shall be sufficiently made or given if delivered by hand, delivered by
facsimile (with mechanical confirmation of transmission), or sent by overnight
receipted mail, postage prepaid, or by reasonable, customary and reliable
commercial overnight carrier in general usage, and addressed as follows:

In the case of CMCC:

Chief Intellectual Property Officer

Intellectual Property Office

Children’s Hospital Boston

300 Longwood Avenue

Boston, MA 02115

Payments shall be transmitted by reliable means to the same addressee, payable
to Children’s Hospital Boston.

In the case of Licensee:

Chief Executive Officer

InVivo Therapeutics Corporation

7 Fort Washington Place

Cambridge, MA 02139

With a copy to:

Frank Reynolds

4116 Barberry Drive

Lafayette Hill, PA 19444

 

35



--------------------------------------------------------------------------------

or such other address as either party shall notify the other in writing. NOTICE
SHALL BE EFFECTIVE UPON RECEIPT.

ARTICLE XVI. GENERAL PROVISIONS

 

  A. All rights and remedies hereunder will be cumulative and not alternative.
This Agreement shall be construed and governed by the laws of the Commonwealth
of Massachusetts.

 

  B. This Agreement may be amended only by written agreement signed by the
parties.

 

  C. It is expressly agreed by the parties hereto that CMCC and Licensee are
independent contractors and nothing in this Agreement is intended to create an
employer relationship, joint venture, or partnership between the parties. No
party has the authority to bind the other.

 

  D. This Agreement constitutes the entire agreement between the parties with
respect to the subject matter hereof and supersedes all proposals,
representations, negotiations, agreements and other communications between the
parties, whether written or oral, with respect to the subject matter hereof.
Where inconsistent with the terms of any contemporaneous related agreements
(such as sponsored research agreements), terms in this Agreement shall control.

 

  E. If any provisions of this Agreement shall be held to be invalid, illegal or
unenforceable, the validity, legality and enforceability of the remaining
provisions of this Agreement shall not be impaired thereby.

 

  F. This Agreement may be executed in any number of counterparts, each of which
shall be deemed an original as against the party whose signature appears
thereon, but all of which taken together shall constitute but one and the same
instrument.

 

  G. The failure of either party to assert a right to which it is entitled, or
to insist upon compliance with any term or condition of this Agreement, shall
not constitute a waiver of that right or excuse a similar subsequent failure to
perform any such term or condition by the other party.

 

36



--------------------------------------------------------------------------------

  H. Licensee agrees to mark any Licensed Products sold in the United States
with all applicable United States patent numbers. All Licensed Products shipped
to or sold in other countries shall be marked in such a manner as to conform
with the patent laws and practices of the country of manufacture or sale.

 

  I. Each party hereto agrees to execute, acknowledge and deliver such further
instruments as may be necessary or appropriate to carry out the purposes and
intent of this Agreement.

 

  B. The paragraph headings contained in this Agreement are for reference
purposes only and shall not in any way affect the meaning or interpretation of
this Agreement.

 

  C. The signatories below each warrant that he or she is duly authorized to
execute this Agreement.

 

  D. CMCC and Licensee each recognize that the other party’s Confidential
Information constitutes highly valuable and proprietary confidential
information. CMCC and Licensee each agree that it will keep confidential, and
will cause its employees, consultants, Affiliates and sublicensees to keep
confidential, all Confidential Information of the other party. Neither CMCC nor
Licensee nor any of their respective employees, consultants, Affiliates or
sublicensees shall use Confidential Information of the other party for any
purpose whatsoever other than exercising any rights granted to it or reserved by
it hereunder. Without limiting the foregoing, each party may disclose
information to the extent such disclosure is reasonably necessary to (a) file
and prosecute patent applications and/or maintain patents which are filed or
prosecuted in accordance with the provisions of this Agreement, or (b) file,
prosecute or defend litigation in accordance with the provisions of this
Agreement or (c) comply with applicable laws, regulations or court orders;
provided, however, that if a party is required to make any such disclosure of
the other party’s Confidential Information in connection with any of the
foregoing, it will give reasonable advance notice to the other party of such
disclosure requirement and will use reasonable efforts to assist such other
party in efforts to secure confidential treatment of such information required
to be disclosed.

 

37



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date last
written below.

 

CHILDREN’S MEDICAL CENTER CORPORATION      INVIVO THERAPEUTICS CORPORATION

By:

LOGO [g186733g65c47.jpg]

    

By:

LOGO [g186733g55b97.jpg]

Name: Brenda Manning      Name: Frank Reynolds Title: Director of Licensing     
Title: President & CEO

Date: July 2, 2007

    

Date: 7/2/07

 

38



--------------------------------------------------------------------------------

Appendix 1A: Patent Rights

US Provisional Application 60/794,986 based on CMCC cases 1455 and 1456

US Utility Application 11/789,538

PCT Application PCT/US07/67403

 

39



--------------------------------------------------------------------------------

Appendix 1B: Additional Patent Rights

US Patents and their parent CMCC and MIT cases

 

5514378    (CMCC 25, MIT 5573)    5759830      (CMCC 30, MIT 4279) 5804178   
(CMCC 23, MIT 4973)    5770417      (CMCC 30, MIT 4279) 6095148    (CMCC 505,
MIT 7138)    5770193      (CMCC 30, MIT 4279) 6689608    (CMCC 389, MIT 6560)   
6281015      (CMCC 415, MIT 6798) 6309635    (CMCC 26, MIT 5729)    5654381     
(MIT 6984)

International Patents

(based on US Patent 5759830)

Japan 2067741

Canada 1340581

Netherlands 299010

(based on US Patent 5804178)

Austria 422209

Australia 636346

Belgium 42209

Canada 2031532

Japan 3073766

Switzerland 422209

Germany 69017820

Spain 422209

France 422209

United Kingdom 422209

Italy 422209

Sweden 422209

Netherlands 422209

European Patent Convention 422209

(based on US Patent 5770417)

Japan 2067741

Canada 1340581

Netherlands 299010

Austria E139432

Belgium 299010

European Patent Convention 0299010

France 0299010

Germany P3751843

Italy 0299010

Luxembourg 0299010

Sweden 0299010

Switzerland 0299010

United Kingdom 0299010

 

40



--------------------------------------------------------------------------------

(based on US Patent 6309635)

Japan 3524919

Austria 610423

Netherlands 610423

Belgium 610423

France 610423

Germany 69219613

Italy 610423

Luxembourg 610423

Sweden 610423

United Kingdom 610423

Canada 2121040

(based on US Patent 5770193)

Japan 2067741

Canada 1340581

Netherlands 299010

(based on US Patent 6281015)

European Patent Convention 794790

Austria 794790

Belgium 794790

Switzerland 794790

Canada 794790

Denmark 794790

Germany 794790

Spain 794790

France 794790

United Kingdom 4794790

Greece 794790

Italy 794790

Ireland 794790

Sweden 794790

Luxembourg 794790

Netherlands 794790

Portugal 794790

(based on US Patent 6095148)

Australia 720275

Canada 2236749

Japan 9-517608

New Zealand 321886

European Patent Convention 96937894.2

Korean 98-703320

 

41



--------------------------------------------------------------------------------

Confidential Materials omitted and filed separately with the

Securities and Exchange Commission. Asterisks denote omissions.

 

Appendix 2: Development Plan

[****]

 

42



--------------------------------------------------------------------------------

Confidential Materials omitted and filed separately with the

Securities and Exchange Commission. Asterisks denote omissions.

 

[****]

 

43



--------------------------------------------------------------------------------

Confidential Materials omitted and filed separately with the

Securities and Exchange Commission. Asterisks denote omissions.

 

[****]

 

44



--------------------------------------------------------------------------------

Appendix 3: Commercialization Plan

To be submitted no later than July 2, 2012.

 

45